Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 15, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158068(80)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 158068
  v                                                                 COA: 336406
                                                                    Wayne CC: 95-010246-FC
  TYKEITH L. TURNER,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of Gregory Wines to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on November 13, 2019, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 15, 2019

                                                                               Clerk